Citation Nr: 1629081	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-00 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  Cervical spine disability, diagnosed as severe mid and lower cervical spondylosis; moderate central spinal stenosis of C5-C6 and C6-C7 with severe bilateral foraminal impingement at both levels; and severe bilateral foraminal impingement C4-C5, is attributable to service.  

2.  Low back disability, diagnosed as lumbosacral strain, is attributable to service.


CONCLUSIONS OF LAW

1.  Cervical spine disability, diagnosed as severe mid and lower cervical spondylosis; moderate central spinal stenosis of C5-C6 and C6-C7 with severe bilateral foraminal impingement at both levels; and severe bilateral foraminal impingement C4-C5, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).


2.  Low back disability, diagnosed as lumbosacral strain, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records (STRs) reflect that the Veteran was seen for mid-thoracic sprain on January 27, 1969.  The Veteran was treated for a muscle spasm on October 27, 1969.  On February 3, 1970, the Veteran reported that his back hurt.  He did not specify what area of his spine hurt.  A little over two weeks later, he reported that the mid-thoracic and rhomboid areas hurt.  Muscle strain was also diagnosed on March 16, 1970.  On June 8. 1970 and July 14, 1970, low back pain was noted.  Thereafter, in August 1970, the Veteran received treatment for a mid-thoracic strain.  The Veteran was afforded a separation examination in May 1971, but no low back, thoracic, or cervical spine abnormality was noted.  

Post-service, there is no documentation of treatment for low back or cervical spine disability until the mid to late 2000's.  In 2009, it was noted that the Veteran had been experiencing cervical radiculopathy since 2007.  In 2010, low back pain was also noted.  

In June 2010, the Veteran was afforded a VA spine examination.  The Veteran was diagnosed with degenerative disc disease of the cervical spine as well as lumbosacral spine strain.  The examiner opined that the Veteran's lumbosacral spine strain was not caused by or result of service.  Although the Veteran had a strain in 1969 it was an acute condition which apparently improved prior to discharge because the separation examination indicated that the spine was normal.  Since there were no problems until the current time, there is no continuity since service and the current condition is most likely due to normal aging.  No opinion was provided as to the cervical spine.

Thereafter, the Veteran indicated that his spine was not examined at discharge.  He explained that his neck hurt at the same time as his low back and he was given heat treatment.  He said that he had neck and low back problems at discharge which continued thereafter.  The Board notes that a review of the discharge examination revealed that the examiner indicated that all body systems were normal by marking a vertical line through the column indicating normal findings.  That being noted, while the line did extend through normal for the spine, it did not actually reach through the last (psychiatric) category and appears that it is possible that it was incompletely or inaccurately marked given the omission.  

October 2013 x-rays showed degenerative disc disease from C5 through C7.  A March 2014 magnetic resonance imaging (MRI) showed severe mid and lower cervical spondylosis; moderate central spinal stenosis of C5-C6 and C6-C7 with severe bilateral foraminal impingement at both levels; and severe bilateral foraminal impingement C4-C5.  

In September 2014, a physician from the neurology division of a VA Medical Center indicated that the Veteran's STRs showed pain and muscle spasm in 1969-1970 in the thoracic and low back areas.  The examiner indicated that the upper thoracic area and lower cervical areas were virtually the same area.  The examiner stated that the Veteran was having spinal problems during service and the degenerative spinal problems he was having at the current time had their onset during service.   

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiners were aware of the Veteran's medical history, provided articulated opinions, and also furnished analyses.  The Board therefore attaches probative value to the opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  There is only one opinion relative to the cervical spine which supports the Veteran's claim of service connection for cervical spine disability, diagnosed as severe mid and lower cervical spondylosis; moderate central spinal stenosis of C5-C6 and C6-C7 with severe bilateral foraminal impingement at both levels; and severe bilateral foraminal impingement C4-C5.  With regard to the low back, the Board finds that the medical evidence of record is in relative equipoise as to the matter of whether current low back disability diagnosed as lumbosacral strain is attributable to service.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by physicians and were based on accurate medical histories.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for lumbosacral strain is also warranted.

ORDER

Service connection for cervical spine disability, diagnosed as severe mid and lower cervical spondylosis; moderate central spinal stenosis of C5-C6 and C6-C7 with severe bilateral foraminal impingement at both levels; and severe bilateral foraminal impingement C4-C5, is granted.  

Service connection for low back disability, diagnosed as lumbosacral strain, is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


